PER CURIAM.
Motion for an appeal from a judgment denying W. H. Hooks an attorney’s fee of $300, claimed by him for services in conducting through court the sale of jointly owned real estate for a division of the proceeds. The chancellor found that Hooks, before the sale, had acquired a one-half interest in the property and was entitled to no fee as to this one-half interest because he had represented himself. The chancellor also found that the owner of the other one-half interest in the property was represented by her own attorney in the litigation and disallowed Hooks’ claim of attorney’s fee against the fund payable to her committee. ’ We conclude the evidence sustains the action of the chancellor.
The motion is overruled and the judgment is affirmed.